Citation Nr: 1700982	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  12-06 215	)	DATE
	)
	)

Received from the Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and her son




ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the United States Marine Corps from April 1945 to August 1946 and in the United States Army from October 1954 to December 1955.

The Veteran died in August 2005.  The appellant is the Veteran's daughter.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2010 decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction of case has since been transferred to the RO in St. Petersburg, Florida.  That office forwarded the appeal to the Board.    

In September 2015, the appellant and her son presented testimony at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the VBMS file.  

In November 2015, the Board remanded the appeal in for further development.  The case has since been returned to the Board for appellate review.    


FINDING OF FACT

In July 2016 and in November 2016, prior to the promulgation of a decision in the appeal, the appellant indicated that she wanted to withdraw the appeal.  

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).  

In the present case, in July 2016 and November 2016 statements, the appellant withdrew this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
ROBERT C. SCHARNBERGER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


